1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    NATASHA A. BRADLEY,                               No. 2:18-cv-02994-TLN-AC
12                       Plaintiff,
13           v.
14    SCOTT KERNAN and JOE LIZARRAGA,                   RELATED CASE ORDER
15                       Defendants.
16    TARYN BRADLEY-ABOYADE,                            No. 2:19-cv-01098-MCE-CKD
17                       Plaintiff,
18           v.
19    D. CROZIER, et al.
20                       Defendants.
21

22          On June 14, 2019, Plaintiff Taryn Bradley-Aboyade filed a Notice of Related Case in

23   which counsel indicates the above-entitled civil actions are related because they involve the same

24   underlying event, specifically, the death of Wayne Benjamin Bradley while he was incarcerated at

25   Mule Creek State Prison. (ECF No. 4, Notice of Related Case.)

26          Upon review of both cases, the Court finds that these actions are related within the
27   meaning of Local Rule 123(a) (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the

28   United States District Court for the Eastern District of California, two actions are related when
                                                       1
1    they involve the same parties and are based on a same or similar claim; when they involve the

2    same transaction, property, or event; or when they “involve similar questions of fact and the same

3    question of law and their assignment to the same Judge . . . is likely to effect a substantial savings

4    of judicial effort.” L.R. 123(a). Further,

5                   [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
6                   single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
7                   higher numbered related actions to himself or herself.
8    L.R. 123(c).

9           Here, although the actions involve different parties, the two actions are indeed based on a

10   single event. Additionally, while the claims differ, the Court finds there will likely be

11   overlapping questions of fact and law. At a minimum, then, assignment to the same judge would

12   “effect a substantial savings of judicial effort.” L.R. 123(a).

13          The parties should be aware that relating the cases under Local Rule 123, however, merely

14   has the result that both actions are assigned to the same judge, it does not consolidate the actions.

15          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01098-MCE-CKD

16   is reassigned to District Judge Troy L. Nunley and Magistrate Judge Allison Claire, and the

17   caption shall read 2:19-cv-01098-TLN-AC. Any dates currently set in 2:19-cv-01098-MCE-CKD

18   are hereby VACATED. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

19          IT IS SO ORDERED.

20   Dated: July 11, 2019
21

22

23
                                     Troy L. Nunley
24                                   United States District Judge

25

26
27

28
                                                        2
